UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-2254


In re: ANTHONY ANDREWS,

                    Petitioner.



               On Petition for Writ of Mandamus. (6:20-cv-03026-DCN)


Submitted: March 23, 2021                                         Decided: March 26, 2021


Before THACKER, QUATTLEBAUM, and RUSHING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Anthony Andrews, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Anthony Andrews petitions for a writ of mandamus, alleging that the district court

has unduly delayed acting on his 28 U.S.C. § 2241 petition. He seeks an order from this

court directing the district court to act. Our review of the district court’s docket reveals

that the district court denied Andrews’ § 2241 petition on December 10, 2020.

Accordingly, because the district court has recently decided Andrews’ case, we deny the

mandamus petition as moot. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                      PETITION DENIED




                                             2